                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MINNESOTA

In re: Modern Promos, LLC,                                                     BKY No. 18-43517

               Debtor,                                      Small Business Case under Chapter 11


       AMENDED PLAN OF REORGANIZATION OF MODERN PROMOS, LLC

                                           ARTICLE I
                                           SUMMARY

This Amended Plan of Reorganization (the “Plan”) is proposed under chapter 11 of the
Bankruptcy Code (the “Code”) and proposes to pay administrative expenses, secured creditors,
and allowed unsecured claims of creditors of Modern Promos, LLC (the “Debtor”).

        This Plan provides for three classes of secured claims; four classes of unsecured claims;
and one class equity security holder. Unsecured creditors holding allowed claims will receive
distributions. This Plan also provides for the payment of administrative and priority claims to
the extent permitted by the Code.

        All creditors and equity security holders should refer to Articles II through VI of this Plan
for information regarding the precise treatment of their claim. A Disclosure Statement that
provides more detailed information regarding this Plan and the rights of creditors and equity
security holders has been circulated with this Plan. The Debtor does not anticipate any adverse
tax consequences to its creditors as a result of the Court’s approval of this Plan. Your rights
may be affected. You should read these papers carefully and discuss them with your
attorney or if you do not have an attorney, you may wish to consult one.

                                   ARTICLE II
                     CLASSIFICATION OF CLAIMS AND INTERESTS


       2.01    Class 1.        The Secured Claim of Bank of America in the approximate amount
                               of $4,923.75, to the extent allowed as a secured claim under §506
                               of the Code.

       2.02    Class 2.        The Secured Claim of BMW Financial Services NA, LLC in the
                               approximate amount of $59,779.00, to the extent allowed as a
                               secured claim under §506 of the Code.




                                                 1
       2.03   Class 3.       The Secured Claim of BMW Financial Services NA, LLC in the
                             approximate amount of $67,480.00, to the extent allowed as a
                             secured claim under §506 of the Code.

       2.04   Class 4.       The Secured Claim of Bluevine Capital, Inc. in the approximate
                             amount of $29,860.19. The Debtor entered into a Settlement
                             Agreement with Bluevine Capital, Inc., which Agreement was
                             approved by Bankruptcy Court Order dated February 20, 2019
                             (Doc. No. 47). Bluevine Capital, Inc. holds no remaining Claim
                             against the Debtor.

       2.05   Class 5.       The Unsecured Claim of Kings Cash Group, Inc., in the
                             approximate amount of $258,146.00. The Debtor asserts that the
                             Claim is, pursuant to applicable provisions of the Code, including
                             §506, an unsecured claim and will be treated as an unsecured claim
                             in Class 7.

       2.06   Class 6.       The Unsecured Claim of Global Merchant Cash, Inc., in the
                             approximate amount of $170,000.00. The Debtor asserts that the
                             Claim is, pursuant to applicable provisions of the Code, including
                             §506, an unsecured claim and will be treated as an unsecured claim
                             in Class 7.

       2.07   Class 7.       All non-insider unsecured claims without priority allowed under 11
                             U.S.C. §502 of the Bankruptcy Code, including any claims arising
                             from rejected executory contracts.

       2.08   Class 8.       Equity Member interests in the Debtor.

                                  ARTICLE III
               TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS,
                 U.S. TRUSTEES FEES, AND PRIORITY TAX CLAIMS

        3.01 Unclassified Claims. Under 11 U.S.C. §1123 (a)(1), administrative expense
claims, and priority claims are not classified.

        3.02 Administrative Expense Claims. Each holder of an administrative expense claim
allowed under 11 U.S.C. §503 of the Code will be paid in full on the Effective Date (as defined
in Article VII below) of this Plan, in cash, or upon such other terms as may be agreed upon by
the holder of the claim and the Debtor. Professional fees are estimated to be $20,000.00

        3.03 Priority Claims. There are two priority unsecured claims against the Debtor. The
first Claim is an estimated Claim held by the Internal Revenue Service in the claimed amount of
$27,611.00. The Claim is primarily for undeposited withholding taxes in the 3rd and 4th Quarters
of 2018. The Debtor does not believe that it has not deposited the requisite withholding taxes
                                                 2
and it will attempt to prove that to the Internal Revenue Service. Unless the Internal Revenue
Service voluntarily reduces the Claim, the Debtor will object to the Claim. In the event the
Claim Objection is unsuccessful, the Debtor will, commencing on the Effective Date, make 52
monthly payments to the Internal Revenue Service in the amount of $591.68 per month, which
includes interest at the rate of 5%, until the Claim is paid in full. The second Claim is a priority
unsecured claim against the Debtor asserted by the Minnesota Department of Revenue in the
claimed amount of $13,268.00. This Claim is for undeposited withholding taxes. The Debtor
does not believe it owes any undeposited State Withholding Taxes. The Debtor will undertake to
demonstrate to the Minnesota Department of Revenue that it does not have any outstanding
liability, failing that, the Debtor will object to the Claim of the Department of Revenue. In the
event the Claim Objection is unsuccessful, the Debtor will, commencing on the Effective Date,
make 52 monthly payments to the Minnesota Department of Revenue in the amount of $284.32
per month, which includes interest at the rate of 5%, until the Claim is paid in full. There are
two pre-bankruptcy wage claims filed in the case. They are filed by William Slueben and Robert
Job. They assert priority wage claim pursuant to 11 U.S.C. §507. The Debtor will pay the
priority claim of Robert Job on the Effective Date. The Debtor intends to object to the Priority
Wage Claim asserted by William Slueben on the grounds that it is a Claim for sales commissions
on sales that did not take place or were not paid to the Debtor or were projects that were not
completed as of the termination of Mr. Sluben’s employment. The Debtor intends to Object to
this Claim.

       3.04 United States Trustee Fees. All outstanding and accrued U.S. Trustee fees
required to be paid by 28 U.S.C. §1930(a)(6) (U.S. Trustee Fees) will be reserved and will be
timely paid until the case is closed, dismissed, or converted to another chapter of the Code. Any
U.S. Trustee Fees owed on or before the Effective Date of this Plan will be paid on the Effective
Date. The Debtor will continue to file disbursement reports with the Office of the U.S. Trustee
while the bankruptcy case remains open.

                             ARTICLE IV
           TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN

       4.01    Claims and interests shall be treated as follows under this Plan:

 Class                  Impairment       Treatment
 Class 1 – Secured      Unimpaired       The Debtor has an auto loan secured by a van. The
 Claim of Bank of                        Debtor will continue to make monthly payments in the
 America                                 amount of $430.78 to the Class 1 creditor until the
                                         Class 1 creditor is paid in full. The Debtor believes that
                                         the Class 1 creditor is fully secured.
 Class 2 – Secured      Impaired         This Claim is secured by a lien on a 2018 BMW X5.
 Claim of BMW                            The Debtor will treat this Claim as fully secured. On
 Financial Services                      the Effective Date, the Debtor will begin making 72
 NA, LLC                                 monthly payments in the approximate amount of
                                         $936.00 per month, together with interest accruing at

                                                 3
                                        the rate of 5% per annum. The Debtor will continue to
                                        make monthly payments until the Claim is paid in full.
                                        The Sales contract between the Debtor and BMW
                                        Financial Services shall be modified accordingly.
 Class 3 – Secured     Impaired         This Claim is partially secured by a lien on a 2018
 Claim of BMW                           BMW M550I. On the Effective Date, if not already
 Financial Services                     done so, the Debtor will surrender the vehicle to the
 NA, LLC                                Class 3 Creditor or its Agent.
 Class 4 – Secured     Unimpaired       The Debtor has a Secured Claim in this Class with
 Claim of Bluevine                      Bluevine Capital, Inc. in the approximate amount of
 Capital, Inc.                          $29,860.19. The Debtor entered into a Settlement
                                        Agreement with Bluevine Capital, Inc, which
                                        Agreement was approved by Bankruptcy Court Order
                                        dated February 20, 2019 (Doc. No. 47). Bluevine
                                        Capital, Inc. holds no remaining Claim against the
                                        Debtor
 Class 5 –             Impaired         The Debtor asserts by virtue of 11 U.S.C. §506, Class 5
 Unsecured Claim                        is entirely Unsecured. On the Petition Date, the
 of Kings Cash                          Debtor’s assets were not sufficient to treat the Claim as
 Group, Inc.                            a secured claim. The Claim will be treated as an
                                        Unsecured Claim in Class 7.
 Class 6 –             Impaired         The Debtor asserts by virtue of 11 U.S.C. §506, Class 5
 Unsecured Claim                        is entirely Unsecured. On the Petition Date, the
 of Global Merchant                     Debtor’s assets were not sufficient to treat the Claim as
 Cash, Inc.                             a secured claim. The Claim will be treated as an
                                        Unsecured Claim in Class 7.
 Class 7 –             Impaired         The non-insider unsecured claims of the Debtor total
 Unsecured Claims                       approximately $867,998.00, including the Unsecured
                                        Claims held by the Class 2, Class 3, Class 5 and Class 6
                                        Creditors. The Debtor’s plan is to pay the non-insider,
                                        unsecured claims in Class 7 a total amount of 10% of
                                        each Class 7 creditors’ claim allowed by the Court.
                                        The Debtor will pay 5% payable on or before
                                        December 31, 2019 and 5% payable on or before
                                        December 31, 2020. The balance of the unsecured
                                        claims will be discharged.
 Class 8 – Equity      Unimpaired       Jonathon Nelson, the “Equity Member” of the Debtor
 Member Interests                       will retain his interest in the Debtor.

Classes 1, 2, 3 and 4 are impaired under the Plan and entitled to vote. Class 5 is unimpaired
under this Plan.


                                                4
                                  ARTICLE V
                     ALLOWANCE AND DISALLOWANCE OF CLAIMS

        5.01 Disputed Claim. A disputed claim is a claim that has not been allowed or
disallowed by a final non-appealable order, and as to which either: (i) a proof of claim has been
filed or deemed filed, and the Debtor or another party in interest has filed an objection; or (ii) no
proof of claim has been filed, and the Debtor has scheduled such claim as disputed, contingent,
or unliquidated.

       5.02 Delay of Distribution on a Disputed Claim. No distribution will be made on
account of a disputed claim until such claim is allowed by a final non-appealable order.

                            ARTICLE VI
     PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       6.01    Assumed Executory Contracts and Unexpired Leases.

               (a)     The Debtor has assumed the executory contracts prior to the Effective
                       Date of this Plan:

                       1. A Transportation Use Card between the Debtor and ComData;
                       2. Dental insurance obtained by the Debtor from Companion Life TDA
                          Dental.
                       3. Medical insurance pursuant to a contract between Medica and the
                          Debtor.

                (b)    The Debtor will be conclusively deemed to have rejected all executory
contracts and/or unexpired leases not expressly assumed under section 6.01(a) above, or before
the date of the order confirming this Plan.

                                  ARTICLE VII
                     MEANS FOR IMPLEMENTATION OF THE PLAN

       The current owner of the Debtor is Jonathon Nelson. He will remain the owner of the
Debtor. The Debtor intends to make payments required under the Plan from future operations
and income derived from the operation of the Debtor’s business. Any questions regarding this
Plan may be directed to Debtor’s counsel: Steven B. Nosek and/or Yvonne R. Doose, Steven B.
Nosek, P.A. 2855 Anthony Lane South, St. Anthony, MN 55418, 612-335-9171.

                                       ARTICLE VIII
                                    GENERAL PROVISIONS

        8.01 Definitions and Rules of Construction. The definitions and rules of construction
set forth in §§101 and 102 of the Code shall apply when terms defined or construed in the Code
are used in this Plan.
                                                5
      8.02 Effective Date. The Effective Date of this Plan is the entry of an Order of
Confirmation.

       8.03 Severability. If any provision in this Plan is determined to be unenforceable, the
determination will in no way limit or affect the enforceability and operative effect of any other
provision of this Plan.

        8.04 Binding Effect. The rights and obligations of any entity named or referred to in
this Plan will be binding upon, and will inure to the benefit of the successors or assigns of such
entity.

       8.05 Captions. The headings contained in this Plan are for convenience of reference
only and do not affect the meaning or interpretation of this Plan.

        8.06 Controlling Effect. Unless a rule of law or procedure is supplied by federal law
(including the Code or the Federal Rules of Bankruptcy Procedure), the law of the state of
Minnesota govern this Plan and any agreements, documents, and instruments executed in
connection with this Plan, except as otherwise provided in this Plan.

        8.07 Insider Claims. All insider claims for monies owed by the Debtor, secured or
otherwise, are hereby subordinated until all payments described in this Plan are paid to creditors
of the Debtor.

        8.08 Corporate Governance. Subject to the terms of the Plan, on the date the Order
confirming the Plan is entered, the Debtor will be restored to full ownership of all property
owned by the Debtor, all property of the estate, and all other rights and interest. The property so
vested in the Debtor will be free and clear of all liens, claims and encumbrances, charges and
other interests of the holders of claims or interest except as specifically provided in the Plan after
the date on which the Order confirming the Plan is entered, the Debtor may freely use, acquire
and dispose of property of the estate and property of the Debtor, except as otherwise specifically
provided in the Plan. The Debtor’s operation of its business and use of property will not be
subject to any restrictions imposed by operation of the Bankruptcy Code, the Bankruptcy Rules
or any prior Bankruptcy Court order entered during the pendency of this case.




                                                  6
